PER CURIAM.
This ease is controlled by Wiltse v. City of Red Wing, 99 Minn. 255, 109 N. W. 114. The facts are identical. It is true that in Gould v. Winona Gas Company, supra, page 258, 111 N. W. 254, this court held that the doctrine of res ipsa loquitur applied to damage caused by .the escape of gas from mains laid in the public street. That case did not overrule or,disturb the holding of this court in Berger v. Minneapolis Gaslight Co., 60 Minn. 296, 62 N. W. 336. No new consideration, accordingly, is here presented which was not involved in the previous case.
The order of the district court, refusing to grant a new trial, is reversed.